DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 07/11/2022.
Claims 1-20 have been amended.
Claims 21-22 are new.
Claims 1-22 have been examined and rejected based on new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20190149306A1) in view of Gu (US20090290563A1).
Regarding Claim 1, Gao discloses a channel state information feedback method (see FIG. 17), comprising: 
generating, by a responder, a feedback frame, wherein the feedback frame comprises information indicating a subset of antenna ports of an initiator and one or more channel state information blocks that represent channel state information between the subset of of the initiator and one or more receive antennas of the responder (see FIG. 17, para 145-146, network node/i.e. responder signals, a CSI-RS resource configuration for a plurality of antenna ports and an associated codebook configuration for CSI feedback … the network node/i.e. the responder, signals, to a wireless device/i.e. the initiator, a first subset of a plurality of antenna ports over which CSI measurements and feedback are to be performed in a first subframe/i.e. representing the feedback frame); and
sending, by the responder, the feedback frame (see FIG. 17, para 146, the network node/i.e. the responder, signals, to a wireless device/i.e. the initiator, a first subset of a plurality of antenna ports over which CSI measurements and feedback are to be performed in a first subframe/i.e. representing the feedback frame).
Gao discloses CSI feedback performed in a subframe using a subset of antenna ports of the initiator. 
Gao does not disclose the underlined claim limitation: CSI feedback using “subset of transmit antennas of the initiator”.
In the same field of endeavor, Gu discloses this limitation: see para 61-62, the type of information contained in the feedback packet (e.g., whether it is the index of the antennas to be used, and the full (instantaneous) channel state information (CSI), and/or the average channel state information) is transmitted, as part of the feedback packet… further at para 73, The receiver performs the antenna/beam selection and feeds back the selected antenna subset; also see para 55, FIG. 5A, The selection method can be initiated by either the transmitter or the receiver, and the selection can be conducted either at the transmitter/i.e. initiator, or at the receiver/i.e. the responder.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of feedback using subset of antenna ports of Gao, to indicate feedback using a subset of transmit antennas as taught by Gu, to reduce the cost of the system (see Gu, para 62).

Regarding Claims 2, 12, Gao discloses:  determining the subset of  based on one or more user mask fields of a multiple-input multiple-output spatial configuration frame sent by the initiator. (Examiners Note: Using BRI consistent with the specification, the limitation “user mask field” has been interpreted to indicate antennas to be used by UE for measuring CSI-RS using codebook, based on this interpretation, see FIG. 17, para 146, The CSI feedback with the first subset of the plurality of antenna ports is based on a codebook corresponding to the antenna port layout of the first subset of antenna ports.
Gao discloses CSI feedback performed in a subframe using a subset of antenna ports of the initiator. 
Gao does not disclose the underlined claim limitation: feedback using “subset of transmit antennas of the initiator”.
In the same field of endeavor, Gu discloses this limitation: see para 61-62, the type of information contained in the feedback packet (e.g., whether it is the index of the antennas to be used, and the full (instantaneous) channel state information (CSI), and/or the average channel state information) is transmitted, as part of the feedback packet… further at para 73, The receiver performs the antenna/beam selection and feeds back the selected antenna subset; also see para 55, FIG. 5A, The selection method can be initiated by either the transmitter or the receiver, and the selection can be conducted either at the transmitter or at the receiver.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of feedback using subset of antenna ports of Gao, to indicate feedback using a subset of transmit antennas as taught by Gu, to reduce the cost of the system (see Gu, para 62).

Regarding Claim 7, Gao discloses a channel state information receiving method (see FIG. 17), wherein the method comprising: 
receiving, by an initiator, a feedback frame, wherein the feedback frame comprises information indicating a subset of of an initiator and one or more channel state information blocks that represent channel state information between the subset of  and one or more receive antennas of a responder (see FIG. 17, para 145, network node/i.e. responder, signals, a CSI-RS resource configuration for a plurality of antenna ports and an associated codebook configuration for CSI feedback/i.e. representing receiving by the initiator the feedback frame sent by the responder); and 
obtaining, according to the information indicating the subset of  the one or more channel state information blocks that represent the channel state information between the subset of transmit antenna of the initiator and the one or more receive antennas of the responder (see FIG. 17, para 146-147, the network node/i.e. the responder, signals, to a wireless device/i.e. the initiator, a first subset of a plurality of antenna ports over which CSI measurements and feedback are to be performed in a first subframe/i.e. representing the feedback frame. The network node receives, from wireless device, CSI feedback that is associated with the CSI measurements performed over the first subset of the plurality of antenna ports in the first subframe).
Gao discloses CSI feedback performed in a subframe. It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gao, to indicate a feedback frame, since it discloses a feedback subframe.
Gao discloses CSI feedback performed in a subframe using a subset of antenna ports of the initiator. 
Gao does not disclose the underlined claim limitation: feedback using “subset of transmit antennas of the initiator”.
In the same field of endeavor, Gu discloses this limitation: see para 61-62, the type of information contained in the feedback packet (e.g., whether it is the index of the antennas to be used, and the full (instantaneous) channel state information (CSI), and/or the average channel state information) is transmitted, as part of the feedback packet… further at para 73, The receiver performs the antenna/beam selection and feeds back the selected antenna subset; also see para 55, FIG. 5A, The selection method can be initiated by either the transmitter or the receiver, and the selection can be conducted either at the transmitter or at the receiver.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of feedback using subset of antenna ports of Gao, to indicate feedback using a subset of transmit antennas as taught by Gu, to reduce the cost of the system (see Gu, para 62).

Regarding Claim 11, Gao discloses a channel state information feedback apparatus in wireless communications system, wherein the apparatus (see FIG. 23, wireless device, para 174 discloses the details of the wireless device) comprises: 
a processor (see FIG. 23, processor 1520); and 
a non-transitory computer readable storage medium (see FIG. 23, memory 1530) storing a program for execution by the processor, the program including instructions to: 
generate a feedback frame, wherein the feedback frame comprises information indicating a subset of and one or more channel state HW 85683423US04Page 5 of 12information blocks that represent channel state information between the subset of  and one or more receive antennas of a responder and send the feedback frame see FIG. 17, para 145, network node/i.e. responder signals, a CSI-RS resource configuration for a plurality of antenna ports and an associated codebook configuration for CSI feedback); and
send the feedback frame (see FIG. 17, para 146, the network node/i.e. the responder, signals, to a wireless device/i.e. the initiator, a first subset of a plurality of antenna ports over which CSI measurements and feedback are to be performed in a first subframe/i.e. representing the feedback frame).
Gao discloses CSI feedback performed in a subframe using a subset of antenna ports of the initiator. 
Gao does not disclose the underlined claim limitation: feedback using “subset of transmit antennas of the initiator”.
In the same field of endeavor, Gu discloses this limitation: see para 61-62, the type of information contained in the feedback packet (e.g., whether it is the index of the antennas to be used, and the full (instantaneous) channel state information (CSI), and/or the average channel state information) is transmitted, as part of the feedback packet… further at para 73, The receiver performs the antenna/beam selection and feeds back the selected antenna subset; also see para 55, FIG. 5A, The selection method can be initiated by either the transmitter or the receiver, and the selection can be conducted either at the transmitter or at the receiver.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of feedback using subset of antenna ports of Gao, to indicate feedback using a subset of transmit antennas as taught by Gu, to reduce the cost of the system (see Gu, para 62).

Regarding Claim 17, Gao discloses a channel state information receiving apparatus in wireless communications system, wherein the apparatus (see FIG. 22, network node) comprises: 
a processor; and a non-transitory computer readable storage (see FIG. FIG. 22, network node, at para 168, processor 1420, memory 1430) medium storing a program for execution by the processor, the program including instructions to: 
receive a feedback frame, wherein the feedback frame comprises information indicating a subset of  and one or more channel state information blocks that represent channel state information between the subset of  and one or more receive antennas of a responder (see FIG. 17, para 145, network node/i.e. responder, signals, a CSI-RS resource configuration for a plurality of antenna ports and an associated codebook configuration for CSI feedback/i.e. representing receiving by the initiator the feedback frame sent by the responder);; and 
obtain, based on the information indicating the subset of , the one or more channel state information blocks of a channel between the subset of   and the responder (see FIG. 17, para 146-147, the network node/i.e. the responder, signals, to a wireless device/i.e. the initiator, a first subset of a plurality of antenna ports over which CSI measurements and feedback are to be performed in a first subframe/i.e. representing the feedback frame. The network node receives, from wireless device, CSI feedback that is associated with the CSI measurements performed over the first subset of the plurality of antenna ports in the first subframe).
Gao discloses CSI feedback performed in a subframe using a subset of antenna ports of the initiator. 
Gao does not disclose the underlined claim limitation: CSI feedback using “subset of transmit antennas of the initiator”.
In the same field of endeavor, Gu discloses this limitation: see para 61-62, the type of information contained in the feedback packet (e.g., whether it is the index of the antennas to be used, and the full (instantaneous) channel state information (CSI), and/or the average channel state information) is transmitted, as part of the feedback packet… further at para 73, The receiver performs the antenna/beam selection and feeds back the selected antenna subset; also see para 55, FIG. 5A, The selection method can be initiated by either the transmitter or the receiver, and the selection can be conducted either at the transmitter or at the receiver.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of feedback using subset of antenna ports of Gao, to indicate feedback using a subset of transmit antennas as taught by Gu, to reduce the cost of the system (see Gu, para 62).

Claims 3-4, 6, 8-9, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Gu, in view of Li (US20160080052A1 from IDS).
Regarding Claims 3, 8, 13, 18, Gao in view of Gu discloses CSI feedback using subset of transmit antennas of the initiator.
Gao in view of Gu does not disclose details regarding the underlined limitation: the information indicating one or more transmit antennas of an initiator whose channel state information needs to be feedback is a transmit antenna mask field, and wherein the transmit antenna mask field comprises a bitmap, wherein one bit in the bitmap corresponds to whether channel state information of one of one or more transmit antennas is comprised in the transmit antenna needs to feedback
Li discloses this limitation: see para 225, An eNB configures and signals one or more CSI-RS subsampling pattern(s) to a UE… para 241, Suppose that a UE is configured with a CSI-RS resource comprising full-power CSI-RS for a 2D antenna array with M rows, N columns and P polarizations as illustrated in FIG. 19., the row bitmap R and the column bitmap C/i.e. used to indicate antenna ports to be measured.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Gao and Gu, to indicate an antenna mask field (bitmap) as taught by Li, to conserve radio resources.

Regarding Claims 4, 9, 14, 19, Gao in view of Gu discloses CSI feedback using subset of transmit antennas of the initiator.
Gao in view of Gu does not disclose details regarding: a value of the one bit being 1 it indicates that channel state information of a corresponding transmit antenna needs to feedback, and wherein the value of the one bit being 0 indicates that channel state information of a corresponding transmit antenna don’t need to be feedback
Li discloses this limitation: Examiners Note: Using BRI consistent with the specification, bitmap with a value “1” used to indicate antennas to be used by UE for measuring CSI-RS (also known as non-zero power csi-rs), and bitmap with a value “0” used to indicate antennas to be used by UE for not measuring the antenna with zero-power csi-rs, based on this interpretation, see para 243, a subsampling pattern is indicated by an antenna port bitmap, wherein i-th bit indicates whether the i-th antenna port carries non-zero power CSI-RS or zero-power CSI-RS: 
i-th bit of the bitmap is 0 corresponds to zero power CSI-RS on the i-th CSI-RS port
i-th bit of the bitmap is 1 corresponds to non-zero power CSI-RS on the i-th CSI-RS port).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Gao and Gu, to indicate an antenna mask field (bitmap) as taught by Li, to conserve radio resources.

Regarding Claims 6, 16, Gao in view of Gu discloses CSI feedback using subset of transmit antennas of the initiator.
Gao in view of Gu does not disclose details regarding the underlined limitation: the feedback frame further comprises one or more of: a transmit sector ID or an antenna weight vector (AWV) number corresponding to the subset of transmit antenna of the initiator 

Li discloses this limitation: see FIG. 7, para 128, an eNB configures a UE with 2 CSI processes, a first CSI process with 4 or 8 antenna ports (associated with the horizontal dimension) and a second CSI process with 2, 4 or 8 antenna ports (associated with the vertical dimension). For each CSI process, CSI-RS ports will be virtualized (i.e., a certain weight vector is applied) and then mapped to a subset of, or even all of, the physical antennas. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Gao and Gu, to indicate a transmit sector ID or an antenna weight vector (AWV) number as taught by Li, to conserve radio resources.

Claims 5, 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view Gu, in view of Li, in view of Wang (US20160380734A1).
Regarding Claims 5, 10, 15, 20, Gao in view of Gu discloses CSI feedback using subset of transmit antennas of the initiator.
Gao in view of Gu does not disclose details regarding: the information indicating the subset of transmit antenna of the initiator comprises an antenna identifier (ID) of each transmit antenna of whose channel state information needs to be feedback.
In the same field of endeavor, Wang discloses this limitation: see Claim 1, “…the antenna port information of the second reference signal set comprises at least one of following information: quantity of antenna ports corresponding to the second reference signal set, antenna port number of each of the antenna ports, or reference signal sequence initialization ID corresponding to each of the antenna ports…”
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Gao, Gu and Li, so that the information used to indicate the transmit antenna subset comprises an antenna identifier (ID) of each transmit antenna in the transmit antenna subset as taught by Wang, to improve efficiency or performance of a communications system (see Wang, para 8).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view Gu, in view Wei (US11,317,306B2).
Regarding Claims 21 and 22, Gao in view of Gu do not disclose details regarding: determining the subset of transmit antenna of the initiator based on one or more transmit antennas which send one or more channel measurement signal.  
In the same field of endeavor Wei discloses this limitation: see Claim 1: “1. A method of wireless communications by a base station (BS), comprising: determining, for different UEs, different subsets of antenna ports based on received uplink reference signals; configuring a user equipment (UE) that is capable of MIMO with first parameters for periodic channel state information (CSI) reporting or second parameters for aperiodic CSI reporting, wherein: the first and second parameters indicate at least one of what antenna ports to use in measuring CSI or what types of CSI to report, the types of CSI to report comprise one or more of a channel quality indicator (CQI), precoding matrix indicator (PMI), or rank indicator (RI), the configuration comprises an aggregation of information about a plurality of CSI reference signal (CSI-RS) antenna ports on which CSI-RSs are transmitted for use in measuring CSI for a CSI report, wherein the aggregation of information comprises a first set of information defining properties of CSI-RS transmission on a first CSI-RS antenna port of the plurality of CSI-RS antenna ports used for periodic CSI reporting and a second set of information defining properties of CSI-RS transmission on a second CSI-RS antenna port of the plurality of CSI-RS antenna ports used for aperiodic CSI reporting, the first parameters are different than the second parameters, and the configuring comprises configuring the UE to measure and report CSI aperiodically for a first set of antenna ports and configuring the UE to measure and report CSI periodically for a second set of antenna ports; and receiving periodic CSI reporting from the UE according to the first parameters or aperiodic CSI reporting from the UE according to the second parameters.” 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Gao and Gu, so that determining the subset of transmit antenna of the initiator is based on one or more transmit antennas which send one or more channel measurement signal (or reference signals comprising channel measurements), as taught by Wei, to reduce feedback overhead for CSI reporting (see Wei, col 2, lines 61-62).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding arguments related to the primary reference Gao, please refer to the new mappings detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472